Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   
Claim 16 in line 1 recites in part the following: “16. The helmet mount of claim 16”.   Correction is required.  (see MPEP 608.01(n), which recites in part: “One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application.” ). 
Claim 17 recites the limitation "wherein the base plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teetzel (US 20140020159A1, hereinafter referred to as “Teetzel”).

Regarding claim 1, Teetzel discloses a helmet mount (Fig. 1) comprising: a latching plate (Fig. 3, front connector 140) configured to secure to a helmet (Fig. 3, helmet 100 including shell 110, Fig. 2: 140 secured to shell 110) and defining first latching structures (Fig. 3, bracket/shroud 142); one or more first electrical contacts (Fig. 3, electrical contacts 151) coupled to the latching plate (Fig. 3, 151 coupled to 140); an accessory mount configured to secure to an accessory for use by a wearer of the helmet ([0048] lines 1-9: bracket 142 adapted to attach a night vision goggle), the accessory mount including second latching structures configured to removably engage the first latching structures ([0048] lines 1-9: bracket 142 is adapted to attach a pivoting mount/accessory mount); and one or more second electrical contacts mounted to the accessory mount and positioned to be in electrical contact with the one or more first electrical contacts when the first latching structures are engaged with the second electrical contacts ([0050]: electrical connector 150 is positioned to align with a mating connector on a helmet mount (not shown) for attaching an optical/viewing device, or a helmet mount, electrically coupled to electrical contacts on a mounting shoe). 

Regarding claim 2, Teetzel discloses further comprising night-vision goggles coupled to the accessory mount, the night-vision goggles being electrically coupled to the one or more second electrical contacts ([0048], [0050] electrically coupled to electrical contacts on a mounting shoe, mating connecting on helmet mount (not shown)). 

Regarding claim 3, Teetzel discloses further comprising a power source electrically coupled to the one or more first electrical contacts ([0017]: first set of electrical contacts aligned with second set of electrical contacts on power source). 

Regarding claim 4, Teetzel discloses wherein the latching plate includes a planar portion configured to face a front of the helmet when secured thereto and wherein no portion of the helmet mount extends above the planar portion (see annotated figure A below and Fig. 1, planar portion has no portion of helmet mount extending above planar portion). 

Regarding claim 11, Teetzel discloses a helmet mount (Fig. 1) for mounting to a helmet (Fig. 3, helmet 100 including shell 110) and for use with an accessory mount configured to secure to an accessory for use by a wearer of the helmet ([0048] lines 1-9: bracket 142 adapted to attach a night vision goggle), the accessory mount ([0048] lines 1-9: bracket 142 is adapted to attach a pivoting mount/accessory mount) including first latching structures (Fig. 3, bracket/shroud 142), the helmet mount (Fig. 1) comprising: a latching plate (Fig. 3, front connector 140) configured to secure to a helmet (Fig. 2, 140 secured to shell 110) and defining second latching structures configured to removably engage the first latching structures ([0048] lines 1-9: bracket 142 is adapted to attach a pivoting mount/accessory mount); one or more first electrical contacts coupled to the latching plate (Fig. 3, electrical contacts 151 coupled to 140); and one or more second electrical contacts mounted to the accessory mount and positioned to be in electrical contact with the one or more first electrical contacts when the first latching structures are engaged with the second electrical contacts ([0050]: electrical connector 150 is positioned to align with a mating connector on a helmet mount (not shown) for attaching an optical/viewing device, or a helmet mount, electrically coupled to electrical contacts on a mounting shoe). 




Annotated figure A from Teetzel


    PNG
    media_image1.png
    798
    1076
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel (US 20140020159A1, hereinafter referred to as “Teetzel”) in view of  Onishi (US 20120099849, hereinafter referred to as “Onishi 849”) and further in view of Onishi (US 20120099850, hereinafter referred to as “Onishi 850”). 

Regarding claim 5, Teetzel discloses wherein: the latching plate (140) defines a longitudinal direction, a vertical direction perpendicular to the longitudinal direction, and a transverse direction perpendicular to the longitudinal direction and the vertical direction (see annotated figure B below); the first latching structures include the latching plate (140) defining a latching opening extending along the longitudinal direction between a first end of the latching opening and a second end of the latching opening opposite the first end (see annotated figure C below), 
Annotated Figure B from Teetzel

    PNG
    media_image2.png
    801
    915
    media_image2.png
    Greyscale






Annotated Figure C from Teetzel

    PNG
    media_image3.png
    774
    875
    media_image3.png
    Greyscale

However, Teetzel fails to disclose the latching opening including a wide portion extending from the first end along the longitudinal direction and a narrow portion extending from the wide portion to the second end along the longitudinal direction, the narrow portion being narrower than the wide portion in the transverse direction; the second latching structures include a first pin having a first shaft and a first widened head portion at a distal end of the first shaft that is wider than the first shaft, the first widened head portion being sized to be insertable through the wide portion but not the narrow portion and the first shaft being sized to be slidable within the narrow portion; and a latching spring is mounted below the latching plate and defines a spring portion biased against the latching plate and overlapping the latching opening, the spring portion including a latching edge that is offset from the second end of the latching opening such that the first shaft is positionable in the narrow portion of the latching opening with the latching edge engaging the first widened head portion.  
However, Onishi 849 and Onishi 850 combined teach the following: the latching opening including a wide portion extending from the first end along the longitudinal direction and a narrow portion extending from the wide portion to the second end along the longitudinal direction (Onishi 850: Fig. 1A, opening between the two 34s has a wide portion labelled 35/43, and a narrow portion labelled 37/45), the narrow portion being narrower than the wide portion in the transverse direction (Onishi 850: Fig. 1A, transverse direction is perpendicular to direction F, parallel to edge of 31); the second latching structures (Onishi 850:  base unit 12) include a first pin having a first shaft (Onishi 850: Figs 3A, 3B  one 51) and a first widened head portion at a distal end of the first shaft that is wider than the first shaft (Figs 3A and 3B, widened head portion 15 and one 23 combined at distal end of 51, wider than 51), the first widened head portion (15 and one 23 combined) being sized to be insertable through the wide portion but not the narrow portion (Onishi 850: Fig 3B) and the first shaft being sized to be slidable within the narrow portion; and a latching spring (Onishi 849:  Fig. 1A and 3, spring member 40) is mounted below the latching plate and defines a spring portion biased against the latching plate and overlapping the latching opening (Onishi 849: Figs 2 and 3, spring member 40 below latching plate 12, spring portion 43 biased against latching plate 12 and overlapping opening between two 34s in Fig. 1A), the spring portion (43) including a latching edge (41) that is offset from the second end of the latching opening such that the first shaft is positionable in the narrow portion of the latching opening (Onishi 850:  first shaft 51 is positionable in narrow portion labelled 37/45 of Fig. 1A) with the latching edge engaging the first widened head portion (Onishi 849:  latching edge 41 can be adapted to be engaging first widened head portion of 23 of Onishi 850). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine Onishi 849 and Onishi 850 based on the rationale that Onishi 849 and Onishi 850 have the same inventorship of Motoyasu Onishi and Tadahiro Matori, and appear to be directed to the same subject matter for structure for mounting camera on vehicle being very similar. 
Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teetzel by Onishi 849 and Onishi 850, respectively, based on the rationale that Teetzel is vague and fails to provide any details as to how the bracket 142 is adapted to attach a pivoting mount/ accessory mount, therefore, the teachings for sliding mount mechanism for mounting and base unit and camera body as taught by Onishi 849 and Onishi 850, respectively, can be adapted to modify the latching plate and accessory mount of Teetzel so as to enable attachment thereof.  In addition, Onishi 849 in [0012] describes advantage of the spring plate and spring member helping to prevent the camera body from being unintentionally detached from the base during mounting, as due to the generating of pressing force in the direction to the sliding direction between the base and camera body.   Thus, consistent with principle of using of known technique to improve similar devices (or products) in the same way, see MPEP 2143 under exemplary rationale (C) for supporting a conclusion of obviousness, the spring member of Onishi 849 can be adapted for improve upon to Teetzel, relating to attachment of bracket 142 to a pivoting mount/ accessory mount.  In addition, the wide portion and narrow portion of sliding walls 34 of Onishi 850 offer advantages as discussed in details in [0016], [0022] and [0023] over Onishi 849, and thus would be motivated to be further included.

Regarding claim 6, Teetzel fails to disclose  wherein: the accessory mount further includes a second pin including a second shaft and a second widened head portion at a distal end of the second shaft that is wider than the second shaft; the latching plate further comprises a notch extending inwardly from an edge of the latching plate such that the first end of the latching opening is positioned between the notch and the second end of the latching opening, the notch being positioned such that the second shaft is positionable in the notch when the first shaft is positioned within the narrow portion; and the narrow portion and the notch both include straight portions parallel to the longitudinal direction.  
However, Onishi 849 and Onishi 850 combined teach the following: wherein: the accessory mount further includes a second pin including a second shaft and a second widened head portion at a distal end of the second shaft that is wider than the second shaft (Onishi 850: Figs 3A and 3B, widened head portion 15 and another 23 combined at distal end of another 51, wider than the another 51); the latching plate (Onishi 849: plate 12) further comprises a notch extending inwardly from an edge of the latching plate (Onishi 849: Fig. 12, notch / concave portion 69  from edge of 12) such that the first end of the latching opening is positioned between the notch and the second end of the latching opening (note: due to the fact that first and second ends of latching opening are not specifically limited to ends as defined in annotated figure C above, thus can be defined alternatively as being one of end at vertical side edge, upon which, side edge end would be positioned between notch 69  and bottom or top edge end in Fig. 12 of Onishi 849), the notch (69) being positioned such that the second shaft is positionable in the notch when the first shaft is positioned within the narrow portion (Onishi 850:  two shafts 51 would be perpendicular and positionable in 69, when 51 also positioned in narrow portion, with gaps formed in spring member to accommodate 51 positioned in 69); and the narrow portion and the notch both include straight portions parallel to the longitudinal direction (Onishi 849 Fig. 12, 69 has flat/straight portion parallel to longitudinal direction of annotated figure B above, while Onishi 850 has narrow portion include straight portion also parallel to longitudinal direction, see Fig. 2A).  

Regarding claim 7, Teetzel discloses further comprising a base plate having a curved lower surface shaped to conform to a helmet, the latching plate being mounted to an upper surface of the base plate (Fig. 9, bottom surface of bracket 142 has curved lower surface shaped to conform to contour of helmet shell 110, front connector 142 directly on bracket 142). 

Regarding claim 8, Teetzel discloses wherein the base plate defines an opening, (Fig. 9, opening 147 of bracket 142).
However, Teetzel fails to disclose the latching spring being positioned within the opening.  However, Teetzel and Onishi 849 combined teach the latching spring being positioned within the opening (Onishi 849:  Fig. 1A and 3, spring member 40, can be adapted to be positioned in opening 147 of Teetzel). 

Regarding claim 10, Teetzel fails to disclose wherein the spring portion is a planar portion at a distal end of the latching spring. However, Onashi 849 teaches wherein the spring portion is a planar portion at a distal end of the latching spring (Onishi 849: Fig. 4, 41 is a planar portion at distal end of 40). 

Regarding claims 6, 8 and 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine Onishi 849 and Onishi 850, and to modify Teetzel by Onishi 849 and Onishi 850, based on the same rationales previously discussed for claim 5 above, thereby omitted herein for brevity. 

Claim(s) 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel (US 20140020159A1, hereinafter referred to as “Teetzel”) in view of Onishi (US 20120099849, hereinafter referred to as “Onishi 849”). 

Regarding claim 12, Teetzel discloses a helmet mount (Fig. 1) comprising: a latching plate (Fig. 3, front connector 140) configured to secure to a helmet (Fig. 3, helmet 100 including shell 110, Fig. 2: 140 secured to shell 110) and defining first latching structures (Fig. 3, bracket/shroud 142), the latching plate (140) including a front edge configure to face a front of the helmet when secured thereto (Fig. 9, top edge of 140 facing helmet shell 110 in Fig. 1); and an accessory mount configured to secure to an accessory for use by a wearer of the helmet ([0048] lines 1-9: bracket 142 adapted to attach a night vision goggle), the accessory mount including second latching structures configured to removably engage the first latching structures ([0048] lines 1-9: bracket 142 is adapted to attach a pivoting mount/accessory mount). 
However, Teetzel alone fails to disclose in response to sliding of the accessory mount rearwardly over the front edge onto the latching plate; and wherein the latching plate includes a planar portion defining the front edge, the first latching structures being positioned completely below an upper surface of the planar portion and completely rearward of the front edge.
However, Teetzel and Onishi 849 combined teach the following: in response to sliding of the accessory mount rearwardly over the front edge onto the latching plate (Onishi 849, latching plate 12 sliding onto case 31, and Teetzel: [0048] lines 1-9: bracket 142 is adapted to attach a pivoting mount/accessory mount, Fig. 3, front connector 140 / latching plate); and wherein the latching plate includes a planar portion defining the front edge (Teetzel: see annotated figure A above and Fig. 9, top edge of 140 facing helmet shell 110 in Fig. 1), the first latching structures (Teetzel: Fig. 3, bracket/shroud 142) being positioned completely below an upper surface of the planar portion and completely rearward of the front edge (Teetzel: see annotated figure A above and Fig. 1, shroud 142 of Teetzel can be adapted to be positioned below planar portion of latching plate of annotated figure A above, and rearward of the front edge of base 31 of Onishi 849). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teetzel by Onishi 849 based on the rationale that Teetzel is vague and fails to provide any details as to how the bracket 142 is adapted to attach a pivoting mount/ accessory mount, therefore, the teachings for sliding mount mechanism for mounting and base unit and camera body as taught by Onishi 849 can be adapted to modify the latching plate and accessory mount of Teetzel so as to enable attachment thereof.  In addition, Onishi 849 in [0012] describes advantage of the spring plate and spring member helping to prevent the camera body from being unintentionally detached from the base during mounting, as due to the generating of pressing force in the direction to the sliding direction between the base and camera body.   Thus, consistent with principle of using of known technique to improve similar devices (or products) in the same way, see MPEP 2143 under exemplary rationale (C) for supporting a conclusion of obviousness, the spring member of Onishi 849 can be adapted for improve upon to Teetzel, relating to attachment of bracket 142 to a pivoting mount/ accessory mount.   

Regarding claim 19, Teetzel discloses further comprising night-vision goggles mounted to the accessory mount ([0048], [0050] electrically coupled to electrical contacts on a mounting shoe, mating connecting on helmet mount (not shown)). 

Regarding claim 20, Teetzel discloses further comprising a power source electrically coupled to the one or more first electrical contacts ([0017]: first set of electrical contacts aligned with second set of electrical contacts on power source). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel (US 20140020159A1, hereinafter referred to as “Teetzel”) in view of Onishi (US 20120099849, hereinafter referred to as “Onishi 849”), as applied to claim 12 above, and further in view of Lebel (US 20150282549, hereinafter referred to as “Lebel”). 

Regarding claim 17, Teetzel and Onish 849 fails to disclose, teach or suggest wherein the base plate is made of plastic and the latching plate is made of metal.  

However, Lebel and Teetzel teach the following: wherein the base plate is made of plastic and the latching plate is made of metal (Lebel: different components of helmet mount system comprising of plastic and metal, [0050] last 6 lines;  Teetzel: Fig. 9,  bracket 142 / base plate;  Fig. 3, front connector 140 / latching plate).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teetzel by Lebel based on the rationale that Teetzel fails to specify material composition for the bracket and front connector, and thus Lebel, being of an analogous art in the field of helmet mount system, would be motivated to one having ordinary skill in the art to be combined with Teetzel for teachings relating to material compositions for helmet mount components. 



Allowable Subject Matter
Claim(s) 9, 13-15, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are as follow:   Barber (WO 2020237189 A1) discloses a helmet accessory mounting system.  Vilone (US 20200288806A1) discloses an attachment system for securing accessory to helmet.   Masarik (US 20160191172A1) discloses a  helmet mount for accessory.  Morris (US 20150232131) discloses an alignment and retention system.  Lebel (US 10542787B2) discloses a helmet assembly).   Meyer (US 6811348 B1) discloses an accessory mount for helmet.  Celona (GB 2539107A) discloses an optical device night vision goggle helmet mount. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632   

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632